PER CURIAM.
This is an appeal of a decision of an appeals referee of the Department of Commerce, Board of Review, State of Florida, holding that appellant was not entitled to unemployment benefits under her claim because she left her employment voluntarily without good cause attributable to her employer.
We have carefully considered the record, brief and argument of counsel and have concluded that the decision of the appeals referee was correct. No error having been shown, we therefore affirm.
Affirm.